Opinion by
Walker, J.
It was stipulated that the hides in question are similar to those involved in Rice v. United States (11 Cust. Ct. 118, C. D. 807) which were assessed at 15 percent ad valorem under paragraph 1530 (b) (4), Tariff Act of 1930. In accordance therewith those hides entered for consumption or withdrawn from warehouse prior to the effective date of said trade agreement were held dutiable at 10 percent under paragraph 1530 (a), and those on or subsequent to said date were held dutiable at 5 percent under paragraph 1530 (a) as modified by said trade agreement.